Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
United States District Court for the District of Columbia

 

RECEIVED
Mail Room

 

MICHAEL HENRY,

  

 

 

 

Plaintiff,

Angela D. Caesar, Clerk of Court
U.S, District Court, District of Columbia

VS. Case: 1:20-—cv—03689

Assigned To : Kollar—Kotelly, Colleen
UNITED STATES OF AMERICA ) Assign. Date : 12/14/2020

FEDERAL COMMUNIC ATIONS ) Description: Pro Se Gen. Civ. (F-DECK)
COMMISSION )

VILLAGE OF ORLAND PARK ) Complaint and Demand
KLEIN,THORPE AND JENKINS )

New! New’ re’ Nee’ “ee” Nee”

DENNIS WALSH, )
KEITH PEKAU INDIVIDUALLY )
THE STATE OF ILLINOIS )
KWAME RAOUL - ILLINOIS )
ATTORNEY GENERAL )
THE ATTORNEY )
REGISTRATION AND )
DISCIPLINARY COMMITTEE)
Defendants. _ )

NATURE OF THE CASE AND OVERVIEW

1. This suit is brought against the United States of America (“USA”) and
the FEDERAL COMMUNICATIONS COMMISSION (“FCC”) for
Declaratory judgment pursuant to Rule 57 of The FRCP. In addition it is
Brought against the State Of Illinois and the Illinois Attorney General for

it’s failure to mange and issue opinions on who can exercise authority
Case 1:20-cv-03689-CKK Document 1 Filed 12/14/20 Page 2 of 18

Granted to States By the FCC and Congress. Third it is brought against the
Village of Orland Park for it’s illegal filing of Federal Telecommunication
laws and Orland Parks fabrication of Suits and Illegally filing suits in State
Court and withholding and concealing illegal application of Federal Law.
Forth it is Brought against the Law Firm of Klein Thorpe and Jenkins and
it’s Managing partner Dennis Walsh for Illegally filing lawsuits and
Concealing lawsuits in violation of Federal Law. Fifth against the Illinois
Attorney registration and Disciplinary Commission for its failure to insure
That Criminal Violations of Federal laws are not occurring in Federal or
State Courts. Sixth against Keith Pekau for his criminal Violation of the
Honest service clause and creating a criminal enterprises to defraud the
Citizens of Orland Park with the Help of Dennis Walsh and the diversion of
taxpayer funds to pay for Legal Services to Private Individuals, cause the
Village to overbilled on goods and services purchased so kick back

Campaign Donations can be Given to Keith Pekau.

Dy, This suit raises regulatory issues and seeks to clarify THE FCC’S
OVERSIGHT OF OR FAILURE TO PERFORM OVERSIGHT
REQUIRED UNDER 15 U.S. Code § 6103. Actions by States

declaratory judgment under 28 U.S.C. §2201
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 3 of 18

JURISDICTION

33 Jurisdiction over this action is based on 28 U.S.C. Part IV, Chapter

85 Sections 1331

VENUE

4. Venue in this district is proper under 28 U.S.C. Part IV, Chapter 87
Section 1391, Section 1402 and Section 1442 because the FCC is
headquarters in Washington and under 15 U.S.C 6103 any State entity was
required by law To file suit in district court and notify the FCC of filing
under any lawsuit under 15 U.S.C. 6102.

The Notification was required to occur in Washington DC and the FCC
failed to police or enforce the rules and the act of omission and failure to
regulate occurred in Washington DC at the Federal Communications office

in Washington DC.

BACKGROUND

» Politician Keith Pekau has led Public Corruption and been violating
Federal law and the Right to honest services in criminal Violation of 18

U.S.C. 1346
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 4 of 18

6. Keith Pekau is the Mayor of Orland Park and since his election the

Mayors office has been for sale to the highest bidder.

7. Horton insurance paid a consulting company owed by Keith Pekau 75
Thousand dollars and was awarded the Village of Orland Parks insurance

business.

8. Twin Peaks Restaurant was ticket and under Criminal investigation by
the Village of Orland park. Keith Pekau as Mayor was the Liquor control

commissioner.

w, Twin peaks restaurant paid Pekau Campaign fund a “donation” of
1500 hundred dollars and the charges were dropped ending the potential loss

of liquor license.

10. Keith Pekau took a 5 thousand dollar campaign contribution from
Ziegler Auto group and 30 days later voted for cash incentives in excess of
half a million dollars and favorable zoning to be awarded by the Village of
Orland Park

11. Keith Pekau has taken 15 thousand dollars in campaign contributions
from the Law Firm of Klein Thorpe and Jenkins and in violation of Illinois

bid laws failed to bid out the Village Legal services and causing the
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 5 of 18

Taxpayers of Orland park to pay in excess of three hundred thousand dollars

a year in Legal fees to an illegal no bid contract under Illinois law.

12. Dennis Walsh is the Managing Partner of Klein Thorpe and Jenkins
and individually acts as private counsel to Keith Pekau on his illegal

campaign contribution solicitations.

13. Keith Pekau extorted a full Country club Membership from Crystal
Tree country Club in Violation of the State of Illinois law as Keith Pekau
also acts as the Liquor Commissioner.

14. Keith Pekau receives a 7 Thousand dollar a year golf Membership
From Crystal Tree and Pekau actually regulates Crystal Trees Liquor

License.

15. Plaintiff Henry has been doing freedom of information request against
The Village and worked with multiple news sources to expose Pekau’s
Illegal activities.

16. The Public corruption of Keith Pekau has also been exposed in a

series of mailers and Robocalls to the Village.

17. From April of 2018 thru the present these political Robocalls have

exposed the public corruption of Pekau and Walsh.
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 6 of 18

18. The Mayor of Orland Park has publically and privately Claimed to
Trustee Dodge, former Trustee Carol Ruzich, Former Trustee Michael
Carroll, Tinley Park Mayor Jacob Vandenberg, Jack Craven, and the former
Mayor of Palos Park Don Jeannes and in person to hundred’s of supporters
including Thomas Larney, Chief of Police Timothy McCarthy, Joseph
Solek, Sean Kampus and in excess of 750 people who

he emails and post different claim’s on his website and Facebook pages. In
his public and private emails he has claimed that the following People have
been responsible for these calls that have no date, time or number to
establish they occurred.

. Gerald Gorman

Ray Hanania

Liz Gorman

Sean Morrison — Cook County Commissioner
Kyle Hastings Mayor of Orland Hills

Paul O’Grady- Orland Township Supervisor

. Dan McLaughlin — Former Mayor Of Orland Park
. The Cook County Democratic Party

The Electricians Union Local 134

State Senator Michael Hastings

. Carol Ruzich

Michael Carroll

M. Patricia Gira

N. James Dodge

O. Devin Hodge

P. Kelly O’Brien

rAS SH rot myaAw>
Case 1:20-cv-03689-CKK Document 1 Filed 12/14/20 Page 7 of 18

Q. Kyle R Hastings II
19. In December of 2019 Pekau attacked Plaintiff Michael Henry.
Plaintiff found articles on the Public Corruption of Pekau’s father who was a
board member in the 1970s for the Village of Orland Park and the articles
detailed Pekau ‘s Father seeking illegal campaign contributions from
Developers who were working on annexation and zoning agreements with
the Village.
20. The people of Orland Park Voted Pekau’s Father Donald Pekau out of
Office for Public Corruption.
21. The Village of Orland Park was plagued with longtime staff resigning
and leaving as they did not want to be involved in the public corruption of

Pekau and Walsh.

22. The Village of Orland Park finally Hired a new Village Manager
George Koczwara on September 3, 2019 and he Started work During the

Month of October.

23. In December of 2019 Pekau and Walsh concocted a scheme to attack
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 8 of 18

Plaintiff Henry by filing a lawsuit under the TCPA - 47 U.S. Code § 227 -

Restrictions on use of telephone equipment .

24. The tale of Public Corruption and perjury and criminal Violations of
US Law continues.

25. Attorney Howard Jablecki, Dennis Walsh and Keith Pekau instructed
George Koczwara to commit perjury and sign an affidavit verifying a

complaint that they Filed in State Court in Violation of 15 U.S.C. 1603.

26. The fabricated lawsuit claims that Plaintiff Henry was responsible for
Illegal Robocalls from April of 2018 through the present and George
Koczwara signed an affidavit under penalty of Perjury that he had

knowledge of and Verified the Cook County Filed Lawsuit.

27. This court, The FCC and the Illinois Attorney General have a very big
Question and a criminal prosecution issue to answer and rectify.

If George Koczwara did not start working for the Village of Orland Park
Till October of 2019 how did he sign an affidavit under Penalty of Perjury
that he had Firsthand Knowledge that All of these event occurred when the
lawsuit states the events and Robocalls started in April 2018 a year anda

half before George Koczwara started working for the Village?
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 9 of 18

The Public Corruption and Violation of Federal Law is rampant in Orland

Park.

28. The Law firm of Klein Thorpe and Jenkins and Attorneys Dennis
Walsh and Howard Jablecki set out on a course to violate State and F ederal
Law and falsify Court Filings.

THE LAW

29. 15 U.S. Code § 6103. Does not allow for civil Suits in State Court on
Violations of the TCPA By the Attorney General or Designated Authorized
State Officer in State Court!

a. Specifically it demands that a suit be only filed in Federal
District Court

1. 15 U.S. Code § 6103 (a) In general

Whenever an attorney general of any State has
reason to believe that the interests of the
residents of that State have been or are being
threatened or adversely affected because any
person has engaged or is engaging in a pattern or
practice of telemarketing which violates any rule
of the Commission under section 6102 of this
title, the State, as parens patriae, may bring a
civil action on behalf of its residents in an
appropriate district court of the United States to
enjoin such telemarketing, to enforce compliance
with such rule of the Commission, to obtain

 
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 10 of 18

damages, restitution, or other compensation on
behalf of residents of such State, or to obtain
such further and other relief as the court may
deem appropriate.

2. 15 U.S. Code § 6103 (B) Notice

The State shall serve prior written notice of any
civil action under subsection (a) or (f)(2) upon the
Commission and provide the Commission with a
copy of its complaint, except that if it is not
feasible for the State to provide such prior notice,
the State shall serve such notice immediately upon
instituting such action. Upon receiving a notice
respecting a civil action, the Commission shall
have the right (1) to intervene in such action, (2)
upon so intervening, to be heard on all matters
arising therein, and (3) to file petitions for appeal.

3. 15 U.S. Code § 6103 (e) Venue; service of process
Any civil action brought under subsection
(a) in a district court of the United States may

be brought in the district in which the
defendant is found, is an inhabitant, or
transacts business or wherever venue is
proper under section 1391 of title 28.
Process in such an action may be served in
any district in which the defendant is an
inhabitant or in which the defendant may be
found.

4. 15 U.S. Code § 6103 (f) Actions by other State
officials
(2) In addition to actions brought by an
attorney general of a State under subsection
(a), such an action may be brought by

10
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 11 of 18

officers of such State who are authorized by
the State to bring actions in such State on
behalf of its residents.

30. The Law firm of Klein Thorpe and Jenkins and Attorneys Dennis
Walsh and Howard Jablecki ignored Federal Law and Failed to notify the
FCC as required by law

a.) 15 U.S. Code § 6103. (b) Notice

1. The State shall serve prior written notice of any civil
action under subsection (a) or (£)(2) upon the
Commission and provide the Commission with a copy
of its complaint, except that if it is not feasible for the
State to provide such prior notice, the State shall serve
such notice immediately upon instituting such action.
Upon receiving a notice respecting a civil action, the
Commission shall have the right (1) to intervene in
such action, (2) upon so intervening, to be heard on all
matters arising therein, and (3) to file petitions for
appeal.

b. 15 U.S. Code § 6103(f) Actions by other State officials
(1) Nothing contained in this section shall prohibit an
authorized State official from proceeding in State court on the
basis of an alleged violation of any civil or criminal statute of
such State.

(2) In addition to actions brought by an attorney general ofa
State under subsection (a), such an action may be brought by

officers of such State who are authorized by the State to bring
actions in such State on behalf of its residents.

30. At all times the Law specifically requires that any suit under

1]
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 12 of 18

15 U.S. Code § 6103. Actions by States must occur in District Court. The
Same with Litigation on the Telephone Consumer Protection
Act 47 U.S.C. § 227

A. 15 U.S. Code § 6103 (e) Venue; service of process
1. Any civil action brought under subsection

(a) in a district court of the United States may be brought in the
district in which the defendant is found, is an inhabitant, or
transacts business or wherever venue is proper under section
1391 of title 28. Process in such an action may be served in
any district in which the defendant is an inhabitant or in
which the defendant may be found.

31. The Village of Orland Park has Ignored Federal Venue laws and filed
in the Circuit Court trying to make a claim not allowed by the Federal

Government or Statue.

32. Attached as Exhibit I is the Lawsuit filed by the Village and it’s
Attorney in Civil and Criminal Violation of the laws of the United States.
33. The Village of Orland Park was not authorized by the State of Illinois

to file this suit and chose to Criminally Violate 15 U.S. Code § 6103

(f) Actions by other State officials
(1) Nothing contained in this section shall prohibit an authorized State

official from proceeding in State court on the basis of an alleged
violation of any civil or criminal statute of such State.

12
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 13 of 18

(2)In addition to actions brought by an attorney general of a State
under subsection (a), such an action may be brought by officers of
such State who are authorized by the State to bring actions in such
State on behalf of its residents.

34. In this Suit the Village and it’s Attorney in Paragraph 38 Claim the
Following.
The Village is acting as a private attorney general in protecting the
public and is entitled to attorneys’ fees and litigation costs in this
action because it is protecting the public health, safety, and

welfare by pursuing this action.

35. 15 U.S. Code § 6103 specifically prohibits this from happening and
sets up a specific set of rules and Procedure’s the Village of Orland Park

ignored and failed to file in Federal District Court as required by law.

36. Specifically 15 U.S. Code § 6103 allows the State Actors to only file

in Federal Court.

13
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 14 of 18

The Undisputed Facts

37. |THE FCC has failed to stop the illegal use of laws it has at its
disposal.

38. The FCC has failed to take Legal action against the Village of Orland

Park preventing it from using it’s laws for Political purposes.

39. The FCC has failed to investigate and prosecute the Village of Orland

Park and it’s Mayor Keith Pekau for the illegal activities.

40. The Attorney General of the State of Illinois has failed to police

Corrupt Villages in the State of Illinois allowing illegal activity to flourish.

41. The Attorney General of the State of Illinois has failed to prosecute
the public Corruption of Keith Pekau and George Koczwara, for illegal

activities.

42. The ARDC had failed to investigate and suspend the law license’s of

Dennis Walsh and Howard Jablecki.

43. The Village of Orland Park filed a suit in State court Exhibit 1 and

Failed to give prior written notice to the FCC in Violation of 15 U.S. Code

14
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 15 of 18

§ 6103. (b) Notice

a. The State shall serve prior written notice of any civil action
under subsection (a) or (f)(2) upon the Commission and provide
the Commission with a copy of its complaint, except that if it is
not feasible for the State to provide such prior notice, the State
shall serve such notice immediately upon instituting such
action. Upon receiving a notice respecting a civil action, the
Commission shall have the right (1) to intervene in such action,
(2) upon so intervening, to be heard on all matters arising
therein, and (3) to file petitions for appeal.

44. The Village of Orland Park purposely withheld this information and
Violated Federal Law by Failing to Notify the FCC of the filing after it was

filed

The State shall serve prior written notice of any civil action under
subsection (a) or (f)(2) upon the Commission and provide the
Commission with a copy of its complaint, except that if it is not
feasible for the State to provide such prior notice, the State shall serve
such notice immediately upon instituting such action. Upon receiving
a notice respecting a civil action, the Commission shall have the right
(1) to intervene in such action, (2) upon so intervening, to be heard on
all matters arising therein, and (3) to file petitions for appeal.

45. The Village of Orland Park chose to ignore Federal Law, File a
lawsuit in State Court in violation of Federal Law and chose to abuse the
Legal system to harass whistleblowers who expose Keith Pekau and his
Public Corruption.

a. 15 U.S. Code § 6103 (a) In general
Whenever an attorney general of any State has reason to believe

that the interests of the residents of that State have been or are

15
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 16 of 18

being threatened or adversely affected because any person has
engaged or is engaging in a pattern or practice of telemarketing
which violates any rule of the Commission under section 6102
of this title, the State, as parens patriae, may bring a civil action
on behalf of its residents in an appropriate district court of the
United States to enjoin such telemarketing, to enforce
compliance with such rule of the Commission, to obtain
damages, restitution, or other compensation on behalf of
residents of such State, or to obtain such further and other relief
as the court may deem appropriate

 

COUNT 1

Declaratory Judgment FCC
46. Mr. Henry incorporates by reference paragraphs 1 through 45 above
as if fully set here.

WHEREFORE, Mr. Henry Prays that this Court enters a Declaratory
judgment in his favor and against the FCC detailing it Failed to Regulate
and Prevent fabricated Litigation due to its negligence and order it to
intervene in the Cook County State Court Litigation and file a removal to
Federal District Court where the case is required by law to be filed. Or in
The alternative move to dismiss the case as the Village of Orland Park had

no legal Authority to file the lawsuit.

16
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 17 of 18

COUNT I

Declaratory Judgment AGAINST the State of Illinois and the Illinois
Attorney General Kwame Raoul

47.Mr. Henry incorporates by reference paragraphs | through 46 above as if
fully set here.

WHEREFORE, Mr. Henry Prays that this Court enters a declaratory
judgment in his favor and against the State Of Illinois and the Attorney
General Kwame Raoul that it failed to Follow Federal law and it’s
negligence and Failure to regulate and prosecute Public corruption in Orland
park caused the Violation and abuse of Federal Law.

And order the State Of Illinois and the Attorney General Kwame
Raoul to intervene in the Cook County State Court Litigation and file a
motion to dismiss the case as the State of Illinois Never Granted Legal

Authority to the Village of Orland Park to File the lawsuit.

COUNT Il

Declaratory Judgment AGAINST the State of Illinois and the Attorney
Registration and Disciplinary Commission.

48.Mr. Henry incorporates by reference paragraphs 1 through 47 above as if
fully set here.

WHEREFORE, Mr. Henry Prays that this Court enters a declaratory

judgment in his favor and against the State Of Illinois and the Attorney

17
Case 1:20-cv-03689-CKK Document1 Filed 12/14/20 Page 18 of 18

Registration Disciplinary commission that it failed to Follow Federal law
and it’s negligence and Failure to regulate and prosecute Public corruption in

Orland Park caused the Violation and abuse of F ederal Law.

COUNT IV

Declaratory Judgment AGAINST the Village of Orland Park, Keith
Pekau , Dennis Walsh and Klein Thorpe and Jenkins.

49.Mr. Henry incorporates by reference paragraphs 1 through 48 above as if
fully set here.

WHEREFORE, Mr. Henry Prays that this Court enters a declaratory
judgment in his favor and against the Village of Orland Park, Keith Pekau ,
Dennis Walsh and Klein Thorpe and Jenkins Detailing that it instructed
Village Manager to commit perjury,

That the Village of Orland Park had no Legal authority to file this lawsuit in
Violation of U.S.C. 6103 and chose to violate the law file in Cook county
Court, failed to notify the Federal Communication Commission and chose to
fabricate and submit perjured Affidavits in court filings.

Respectfully Submitted

in

Michael F. Henry

13233 Bundoran Court
Orland Park, Illinois 60462
Michaelfhenry@live.com

18
